Case 8:18-cv-02608-SDM-AAS Document 217-1 Filed 11/15/19 Page 1 of 2 PageID 6254




                   EXHIBIT A




                                       1
Case 8:18-cv-02608-SDM-AAS Document 217-1 Filed 11/15/19 Page 2 of 2 PageID 6255




  From: Shyamie Dixit <sdixit@dixitlaw.com>
  Sent: Thursday, October 31, 2019 8:42 AM
  To: Frankel, William <wfrankel@brinksgilson.com>; Alex Pokushalov <pokushalov@gmail.com>;
  Dustin Deese <dustin@deeselegal.com>; Johnny Hightower <jrh@jrh.law>
  Cc: Robert L. Vessel <rvessel@dixitlaw.com>; Clarissa Moreno <cmoreno@dixitlaw.com>
  Subject: [EXT] HPS v. Dixit, et al, Shyamie Motion to Withdraw as Counsel for EI and Kutsomarkos

  Counselors,

  See attached, pursuant to Local Rule 3.01(g), let me know whether you are opposed to my
  motion to withdraw asap.

  If I don’t hear or read from you before the close of business today, I will file my motion
  tomorrow, stating that you are opposed to the relief requested.
  —
  Mr. Shyamie Dixit
  3030 North Rocky Point Drive West, Suite 260, Tampa, Florida 33607
  Tel: (813) 252-3999 | Fax: (813) 252-3997 | Cell: (813) 992-8118
  Dixit Law Firm: www.dixitlaw.com

  **NOTE: This e-mail transmission originates from the sender. This transmission, as well as any attached file transmitted
  contemporaneously, contain(s) confidential information that may be subject to certain and specific privileges, or otherwise
  protected against unauthorized use, all of which are hereby reserved. The information contained in this transmission, as well as
  any file transmitted contemporaneously, is transmitted in this form based on a reasonable expectation of privacy, consistent with
  U.S. law. Any disclosure, distribution, copying, or use of the information contained in this transmission by any person other than
  the intended recipient, regardless of address or routing, is strictly prohibited. If you have received this transmission in error,
  please advise the sender by immediate reply, and delete the original message.




                                                                  2
